Defendants-respondents’ motion for reargument of this Court’s order (M-1555) entered on April 21, 1992, which denied their motion for reargument of the decision and order (179 AD2d 55) hereof entered on March 19, 1992, granted and, upon reargument, the first full paragraph appearing on page 7 of the Opinion of Justice Asch is deleted in its entirety and the following paragraph substituted therefor: "Finally, with respect to this order, defendants seek, as alternative relief, if we fail to uphold the dismissal of the second and fourth causes of action, a dismissal of plaintiff’s demand for punitive damages. Defendants are not barred from seeking such affirmative relief without a cross appeal of the order, since having obtained the full relief sought at the Supreme Court, they were not 'aggrieved’ (Parochial Bus Sys. v Board of Educ., 60 NY2d 539, 544). However, in view of the fact that the IAS court did not address this issue, we remand to that court for further proceedings with respect to this requested relief.”
The decision and order remains unchanged in all other respects. Concur — Sullivan, J. P., Milonas, Wallach, Kupferman and Asch, JJ.